

	

		II

		109th CONGRESS

		1st Session

		S. 1183

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 7, 2005

			Mr. Warner (for himself,

			 Mr. Lieberman, Mr. Roberts, Ms.

			 Stabenow, Mr. Durbin, and

			 Mr. Allen) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To provide additional assistance to

		  recipients of Federal Pell Grants who are pursuing programs of study in

		  engineering, mathematics, science, or foreign languages.

	

	

		1.Short titleThis Act may be cited as the

			 21st Century Federal Pell Grant Plus

			 Act.

		2.Recipients of Federal

			 Pell Grants who are pursuing programs of study in engineering, mathematics,

			 science, or foreign languagesSection 401(b)(2) of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1070a(b)(2)) is amended by adding at the end the following:

			

				(C)(i)Notwithstanding subparagraph (A) and

				subject to clause (iii), in the case of a student who is eligible under this

				part and who is pursuing a degree with a major in, or a certificate or program

				of study relating to, engineering, mathematics, science (such as physics,

				chemistry, or computer science), or a foreign language, described in a list

				developed or updated under clause (ii), the amount of the Federal Pell Grant

				shall be the amount calculated for the student under subparagraph (A) for the

				academic year involved, multiplied by 2.

					(ii)(I)The Secretary, in consultation with the

				Secretary of Defense, the Secretary of the Department of Homeland Security, and

				the Director of the National Science Foundation, shall develop, update not less

				often than once every 2 years, and publish in the Federal Register, a list of

				engineering, mathematics, and science degrees, majors, certificates, or

				programs that if pursued by a student, may enable the student to receive the

				increased Federal Pell Grant amount under clause (i). In developing and

				updating the list the Secretaries and Director shall consider the

				following:

						(aa)The current engineering, mathematics, and

				science needs of the United States with respect to national security, homeland

				security, and economic security.

						(bb)Whether institutions of higher education in

				the United States are currently producing enough graduates with degrees to meet

				the national security, homeland security, and economic security needs of the

				United States.

						(cc)The future expected workforce needs of the

				United States required to help ensure the Nation’s national security, homeland

				security, and economic security.

						(dd)Whether institutions of higher education in

				the United States are expected to produce enough graduates with degrees to meet

				the future national security, homeland security, and economic security needs of

				the United States.

						(II)The Secretary, in consultation with the

				Secretary of Defense, the Secretary of the Department of Homeland Security, and

				the Secretary of State, shall develop, update not less often than once every 2

				years, and publish in the Federal Register, a list of foreign language degrees,

				majors, certificates, or programs that if pursued by a student, may enable the

				student to receive the increased Federal Pell Grant amount under clause (i). In

				developing and updating the list the Secretaries shall consider the

				following:

						(aa)The foreign language needs of the United

				States with respect to national security, homeland security, and economic

				security.

						(bb)Whether institutions of higher education in

				the United States are currently producing enough graduates with degrees to meet

				the national security, homeland security, and economic security needs of the

				United States.

						(cc)The future expected workforce needs of the

				United States required to help ensure the Nation’s national security, homeland

				security, and economic security.

						(dd)Whether institutions of higher education in

				the United States are expected to produce enough graduates with degrees to meet

				the future national security, homeland security, and economic security needs of

				the United States.

						(iii)Each student who received an increased

				Federal Pell Grant amount under clause (i) to pursue a degree, major,

				certificate, or program described in a list published under subclause (I) or

				(II) of clause (ii) shall continue to be eligible for the increased Federal

				Pell Grant amount in subsequent academic years if the degree, major,

				certificate, or program, respectively, is subsequently removed from the

				list.

				(iv)(I)If a student who received an increased

				Federal Pell Grant amount under clause (i) changes the student’s course of

				study to a degree, major, certificate, or program that is not included in a

				list described in clause (ii), then the Secretary shall reduce the amount of

				Federal Pell Grant assistance the student is eligible to receive under this

				section for subsequent academic years by an amount equal to the difference

				between the total amount the student received under this subparagraph and the

				total amount the student would have received under this section if this

				subparagraph had not been applied.

					(II)The Secretary shall reduce the amount of

				Federal Pell Grant assistance the student is eligible to receive in subsequent

				academic years by dividing the total amount to be reduced under subclause (I)

				for the student by the number of years the student received an increased

				Federal Pell Grant amount under clause (i), and deducting the result from the

				amount of Federal Pell Grant assistance the student is eligible to receive

				under this section for a number of subsequent academic years equal to the

				number of academic years the student received an increased Federal Pell Grant

				amount under clause

				(i).

					.

		

